Citation Nr: 0604449	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  01-07 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of 
bronchiectasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1953 to September 
1953.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2000 decision by the RO in Waco, 
Texas, which denied service connection for bronchiectasis. 

A hearing was held before the undersigned Veterans Law Judge 
in January 2003.  A transcript of the hearing has been 
associated with the claims folder.  

In August 2003, the Board remanded the case to the RO for 
further evidentiary development.  The case was subsequently 
returned to the Board.



FINDINGS OF FACT

1.  The evidence is not clear and unmistakable that 
bronchiectasis pre-existed service and was not aggravated 
therein.

2.  Current chronic obstructive pulmonary disease is a 
residual of bronchiectasis in service.



CONCLUSION OF LAW

Chronic obstructive pulmonary disease, as a residual of 
bronchiectasis, was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. § 3.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  

Factual Background

Service medical records show that in a March 1953 induction 
examination, no lung or chest disorder was noted.  It was 
indicated that a chest X-ray had been performed.  In August 
1953, after 21 days of service, the veteran was hospitalized 
following complaints of nausea, chest pain, fever and cough.  
He stated that his symptoms had begun approximately one to 
one and a half years earlier.  He had been bedridden with a 
lung disease for one year, and had only become ambulatory 
approximately two months before he was drafted.  The 
diagnosis was bilateral bronchiectasis of the lower lobes.  
In September 1955, it was recommended that the veteran be 
discharged from the military because he did not meet the 
standard minimum requirements for enlistment or induction.  

A March 1955 VA record of hospitalization indicates that the 
veteran was hospitalized with final diagnoses of pneumonia of 
the left lower lobe with pleural effusion.  No further 
details are of record.

A September 1959 VA record of hospitalization reflected a 
diagnosis of pneumothorax, spontaneous, of the left lung, 
cause unknown.  

A private X-ray study of the veteran's chest, performed in 
June 2000, revealed cardiomegaly and chronic obstructive 
pulmonary disease.

In February 2001 and January 2003, the RO received numerous 
lay statements written on behalf of the veteran.  The 
statements indicated that after the veteran returned from 
service, he was unable to work for approximately two years 
due to a collapsed lung.  

During the veteran's January 2003 hearing, he testified that 
prior to entering service he was treated for pneumonia.  He 
reported continued treatment and a worsening of symptoms 
pertaining to bronchiectasis since his discharge from 
service.

VA outpatient treatment records dated from January 2002 to 
March 2005, reflect treatment for chronic obstructive 
pulmonary disease.

During a July 2005 VA examination, the examiner opined that 
the veteran had current chronic obstructive pulmonary 
disease, and that the etiology of the disease was most likely 
long standing bronchiectasis.  The diagnosis was history of 
bronchiectasis which resulted in a medical discharge from 
service.  

The examiner also opined that "due to the paucity of 
information" regarding the veteran's treatment for 
respiratory problems after discharge, and a conflict stemming 
from the veteran's statements and entries in the medical 
records, he could not resolve the question of whether the 
veteran's lung disorder was related to service, without 
speculation.  He further noted that there was a possibility 
that the veteran did have bronchiectasis prior to service, 
which was activated by intense physical activity, as was 
customary in military basic training.

Analysis

Service connection will be granted for disability due to 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).

Prior to May 4, 2005, the provisions of 38 C.F.R. § 3.304(b) 
provided that the presumption of soundness could be rebutted 
by clear and unmistakable evidence that a disease or injury 
existed prior to service.  38 C.F.R. § 3.304(b) (2004).  This 
was in contrast with the requirement in 38 U.S.C.A. § 1111, 
that the presumption of soundness is rebutted only when clear 
and unmistakable evidence demonstrates that the disability 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2002) (emphasis added).

In a precedent opinion, the VA General Counsel concluded that 
38 C.F.R. § 3.304(b), conflicted with 38 U.S.C.A. § 1111, and 
that the regulation was therefore invalid.  VAOPGCPREC 3-2003 
(2003).  The Federal Circuit adopted the General Counsel's 
position.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

The provisions of 38 C.F.R. § 3.304(b) have been amended to 
include the requirement that there be clear and unmistakable 
evidence that the disability was not aggravated.  70 Fed. 
Reg. 23,029 (May 4, 2005) (codified at 38 C.F.R. § 3.304(b) 
(2005)).  Thus, under current law, the presumption of 
soundness is rebutted only if there is clear and unmistakable 
evidence that the right and left hip conditions existed prior 
to service and that any pre-existing conditions were not 
aggravated by service. 

Because bronchiectasis was not noted on the examination for 
entrance into service, the presumption of soundness is 
applicable.  38 U.S.C.A. § 1111.

The medical and other evidence is unanimous in reporting a 
pre-existing lung disorder.  The veteran has consistently 
acknowledged that he underwent approximately one year of bed 
rest due to a pulmonary disability prior to service.  He is 
competent to report the history of pre-service lung symptoms.  
The veteran has argued, however, that there is no competent 
evidence that bronchiectasis pre-existed service.  Indeed 
there is no evidence of a diagnosis of bronchiectasis prior 
to service, but the medical professionals in service were 
competent to review the history and express an opinion that 
the bronchiectasis in service pre-existed service.  
Nonetheless, the evidence is not clear and unmistakable that 
bronchiectasis pre-existed service.  In this regard, the 
examiner who provided the July 2005 examination was unable to 
come to a conclusion on this question.

Even assuming that there was clear and unmistakable evidence 
of pre-existence, the evidence is not clear and unmistakable 
on the question of aggravation.  The normal service entrance 
examination (including chest X-ray), the fact that 
bronchiectasis was not reported immediately after entering 
service, and the July 2005 VA medical opinion, all weigh 
against a finding that there was no aggravation of the pre-
existing bronchiectasis in service.  Because the evidence is 
not clear and unmistakable the presumption of soundness is 
not rebutted.  Wagner.

The claim is accordingly, reviewed as one for service 
connection, rather than for service connection on the basis 
of aggravation, and a showing of current disability and a 
nexus between the current disability and bronchiectasis would 
be sufficient to establish service connection.  

Bronchiectasis is well documented in service.  There is also 
ample current evidence of chronic obstructive pulmonary 
disease.  The July 2005 examination provides a competent 
opinion linking the current chronic obstructive pulmonary 
disease to the in-service bronchiectasis.  This is the only 
competent evidence on the question of a link between current 
chronic obstructive pulmonary disease and bronchiectasis in 
service. 

The evidence is in at least equipoise.  Resolving reasonable 
doubt in the veteran's favor, the Board grants service 
connection for the residuals of bronchiectasis, namely 
chronic obstructive pulmonary disease. 


ORDER

Entitlement to service connection for residuals of 
bronchiectasis, namely chronic obstructive pulmonary disease, 
is granted.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


